Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Rensselaer County) to review a determination of the Commissioner of Motor Vehicles which revoked petitioner’s New York State operator’s license. The petitioner was involved in a one-car accident as the operator of the automobile. A trooper testified that when he interviewed the petitioner at some time after the accident, the petitioner appeared intoxicated and he admitted having consumed some "alcoholic beverages” and having "stopped at a barroom” on his way home from work. The trooper arrested the petitioner for driving while intoxicated and requested the petitioner to take a chemical test to determine the alcoholic content of his blood. The petitioner refused the test and, pursuant to section 1194 of the Vehicle and Traffic Law, his license was revoked for such refusal. The sole issue raised in the present proceeding is whether or not the trooper had reasonable grounds to believe that the petitioner had been driving a vehicle while intoxicated (Matter of Boyle v Tofany, 36 NY2d 1012; Matter of Williams v Tofany, 46 AD2d 708). The record contains substantial evidence to support the finding that the trooper had reasonable cause to believe that the petitioner had been driving while intoxicated. Determination confirmed, and petition dismissed, without costs. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.